Citation Nr: 0511198	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran died in September 1994.  He had been divorced 
from his wife, and the appellant is his son.  The veteran had 
active service from September 1967 to September 1971, 
December 1971 to November 1976, and December 1983 to November 
1988, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim for service 
connection for the cause of the veteran's death.

A November 2004 videoconference hearing was held before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The veteran died in September 1994.

2.  The death certificate lists the veteran's cause of death 
as cardiopulmonary arrest due to myocardial infarction.

3.  The appellant's claim that the veteran died from prostate 
cancer is based solely on a conversation with his mother, who 
told him that the veteran's second wife told her that the 
veteran had prostate cancer.

4.  There is no competent probative evidence of record that 
the veteran died from prostate cancer or even that he had 
this disorder, and the service medical records (SMRs) do not 
reflect that the veteran's death from cardiopulmonary arrest 
was related to service or that he had prostate cancer.

CONCLUSION OF LAW

There is no competent, probative evidence of record 
indicating that the veteran had prostate cancer or that his 
death was related to this disorder, and there is no 
competent, probative evidence of record that a service-
related disorder caused, contributed substantially or 
materially, or combined to cause, or aided or lent assistance 
to, the veteran's death from cardiopulmonary arrest due to 
myocardial infarction.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  The first thing the RO did after 
receiving the appellant's August 2002 claim was to send a 
September 2002 letter explaining its duties to notify and 
assist the appellant with his claim for service connection 
for the cause of the veteran's death, and the appellant's 
rights and responsibilities in this regard.  The RO did not 
take any adjudicative action until January 2003, when it 
issued its rating decision that the appellant appealed to the 
Board.  Thus, in compliance with Pelegrini, the RO provided 
VCAA notification to the appellant prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's September 
2002 letter explained what the evidence had to show in order 
to establish entitlement to service connection for the cause 
of the veteran's death.  The letter also indicated the 
information or evidence the appellant was expected to provide 
and the RO's duty to assist the appellant in obtaining this 
information or evidence.  The RO also wrote: "[T]ell us 
about any additional information or evidence that you want us 
to try to get for you."  Thus, the RO complied with the VCAA 
notice content requirements, as it provided the information 
specified by Pelegrini, including indicating to the appellant 
that he should provide any information or evidence in his 
possession pertaining to his claim.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
the veteran's death certificate, and the appellant has not 
identified any medical evidence that should be requested.  
Moreover, there is no indication that any pertinent evidence 
was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2004).  In veterans who served in 
Vietnam, certain diseases, including prostate cancer, are 
presumed to have been incurred in or aggravated by service 
due to herbicide exposure if they manifest to a compensable 
degree at any time after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

In the present case, the appellant is not entitled to service 
connection for the cause of the veteran's death because there 
is no competent probative evidence of record showing that the 
veteran's death was in any way related to service.  The 
appellant claims that the veteran died of prostate cancer 
that resulted from his exposure to Agent Orange during 
Vietnam.  However, there is no medical evidence indicating 
that the veteran had prostate cancer, and the appellant 
acknowledged this fact at the November 2004 hearing (Hearing 
transcript, p. 3).  The only evidence that the veteran had 
prostate cancer was the appellant's testimony at the hearing 
that he was told this information by his mother, who herself 
was told by the veteran's second wife (pp. 5-6).  While lay 
testimony may in some circumstances constitute competent 
evidence as to the existence of a disorder, this is only when 
that testimony is based on direct observation of symptoms, 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), and the 
appellant's testimony was not based on direct observation.  
Moreover, even if the veteran did have prostate cancer, a lay 
witness's testimony, in this case reported indirectly, that 
the veteran died from prostate cancer does not constitute 
competent evidence, as this question of causation is one that 
requires medical expertise to answer.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  The only medical evidence 
answering the question of the cause of the veteran's death is 
the death certificate, which lists the cause of death as 
cardiopulmonary arrest due to myocardial infarction.

In addition, the SMRs do not reflect that the veteran's death 
from cardiopulmonary arrest due to myocardial infarction was 
related to service.  There are no notations in the SMRs of 
any treatment for a heart-related disorder, and the veteran's 
heart, chest, and vascular system were all normal at his 
September 1988 retirement examination.  Similarly, there are 
no notations indicating that the veteran had prostate cancer 
in service, and, while the veteran did have prostatitis in 
December 1985, it was acute and transitory and resolved 
without residual disability, as evidenced by the normal 
findings regarding his prostate at the July 1986 periodic 
examination and the September 1988 retirement examination.

In sum, there is no competent probative medical evidence of 
record indicating that the veteran had prostate cancer, or 
that his death was due to anything other than non-service-
related cardiopulmonary arrest due to myocardial infarction 
as indicated on the death certificate.  As the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine does not apply, and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


